Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/149,330 (hereinafter '330). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant application falls within the scope of 330.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claim 1 (see 330: claim 1).
	Claim 2 (claim 1).
	Claim 3 (claim 2).
	Claim 4 (claim 3).
	Claim 5 (claim 4).
	Claim 6 (claim 5).
	Claim 7 (claim 6).
	Claim 8 (claim 6).
	Claim 9 (claim 7).
	Claim 10 (claim 8).
	Claim 11 (claim 9).
	Allowable Subject Matter
Claims 1, 6, and 11 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.
	Regarding claim 1, Nishitani et al. (hereinafter "Nishitani")(USPN. 5717308) discloses an electronic apparatus comprising: a connection unit (an auxiliary battery housing section 32 ) to which a battery device (electric supply 10 or 70 in Fig. 8 or 60 in Figs. 6 and 7) is connected (electric supply equipment 70 in Fig. 8 can be built in or attached to the outside of camera: col. 7, lines 60-64. Electric supply equipment 70 is equipment 60 in Figs. 6 and 7). 
	Nishitani discloses a charge controlling circuit 42 that measures the voltage of both batteries 20 and 30. See col. 4, lines 35-58 and col. 5, lines 26-32. Nishitani discloses controlling circuit 42 and step up circuit 44 are configured to convert direct current supplied by the auxiliary battery 30 into direct current which is required for charging the main battery 20 which supplies for  camera (col. 4, line 59-col. 5, line 2). 
	However, Nishitani does not explicitly disclose that the controlling circuit 42 is configured to calculate a remaining battery level of the auxiliary battery 30 based on a full charge capacity of the battery 20. In other words, Nishitani does not disclose the claimed limitation "a calculation unit configured to calculate a remaining battery level of a battery of the battery device based on a full charge capacity of a battery". 
	Nishitani discloses control circuit 42 outputs a signal representing the voltage of the auxiliary battery 30 to the display controlling circuit 52 in the camera and is displayed on LCD 50. Further, Nishitani discloses LCD displays an available amount of electric energy in the auxiliary battery, and after the auxiliary battery is consumed, displaying a number of shots which can be taken by means of available electric energy remaining in the main battery. However, Nishitani does not disclose that the display LCD 50 is configured to display information indicating a result of calculation made by a calculation unit. In other words, Nishitani does not disclose the claimed limitation "a display unit configured to display information indicating a result of calculation made by the calculation unit."

	Therefore, Nishitani does not disclose the claimed limitations "a calculation unit configured to calculate a remaining battery level of a battery of the battery device based on a full charge capacity of a battery" and "a display unit configured to display information indicating a result of calculation made by the calculation unit."

 	JP 2009-044895A (Machine Translation submitted by Examiner) (hereinafter '895) discloses at Pars 16 and 17  that in the battery pack 1 shown in FIG. 1, a battery microcomputer 11 for controlling the operation of the battery pack 1 and a 2 battery 12 are housed in an integrated package. Further, the digital camera 2 is a device that captures an image by a solid-state imaging device (not shown) and records the image as digital data on a recording medium (not shown), and operates upon receiving a power supply from the battery pack 1. In the battery pack 1, the battery side plus terminal 1 a and the battery side minus terminal 15 b of the battery pack 15 serve as a power supply terminal for supplying power to the digital camera 2, and also serve as a terminal for receiving power from an external charger. Further, the battery pack 1 is provided with a control terminal 15 c for communicating with the digital camera 2. 895 further discloses a parameter outputting unit outputs a parameter that is necessary for calculation for notifying a user of a remaining capacity of the secondary battery as a ratio of the present remaining capacity to a capacity of the secondary battery when it is fully charged. 895 teaches ratio calculation unit 212 (Pars. 44-47). The calculation unit is configured to calculate a ratio 
ratio of the present remaining capacity to a capacity of the secondary battery when it is fully charged. However, the calculation unit 212 as disclosed in 895 is not configured to calculate a ratio of remaining battery level of the secondary battery based on a full charge capacity of another battery of another device. In other word, 895 does not disclose "a calculation unit configured to calculate a remaining battery level of a battery of the battery device based on a full charge capacity of a battery of the electronic apparatus " and "a display unit configured to display information indicating a result of calculation made by the calculation unit."
Therefore, 895 does not remedy the deficiency in Nishitani. Further, it would have not been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Nishitani's invention using the ratio calculation unit as taught by 895 to arrive at the claimed invention as specified in claim 1 and similarly claims 6 and 11. 
	Regarding claim 1 and similarly claims 6 and 11, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "a calculation unit configured to calculate a remaining battery level of a battery of the battery device based on a full charge capacity of a battery of the electronic apparatus and a display unit configured to display information indicating a result of calculation made by the calculation unit" in combination with other limitations in the claims as defined by Applicants. 
Claims 2-5 and 7-10 depend from claims 1 and 6 and therefore would be allowable if rewritten to overcome the rejection under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        May 28, 2022